DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 10, 11, 14, 16, 19-29 36, 37, 38, 39, 40, 61 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US2007/0295714) in view of Rousseau et al (US2010/0237055).
Liu et al discloses a method of making a low voltage (para. 0019) heating element comprising forming heating element from carbon nanotubes (CNTs) by dispersing CNTs (12) within a polymer solution (10) to form a dispersed CNT polymer material followed by curing (para. 0029) the polymer solution (para. 0007, 0008, para. 0021-0029), polymer includes polyurethane (para. 0025), polymer solution includes a polymer dissolved in a non-volatile organic solvent soluble with polymer and CNTs (para. 0018, 0028), dispersing CNTs within polymer solution using a sonicator, a homogenizer, mechanical stirring, a magnetic stir bar, and external magnetic field, shaking, shearing (para. 0027), synthesizing polymer solution from monomer precursors which contain dispersed CNTs (para. 0025), adding a liquid, which is miscible with the non-volatile organic solvent yet immiscible to the CNT and polymer, to the dispersed CNT polymer solution to drive the separation of 40-90% of the original solvent by mass from the CNT and polymer components, and resulting in a putty-like consistency that is viscous enough to be handled and shaped (para. 0028), wherein the miscible liquid is water (para. 0028), CNTs are single, double or multi-walled (para. 0016), wherein one of a diameter, length, a chirality of the CNTs varies (para. 0016), wherein the CNTs are metallic, semiconducting or a combination thereof (para. 0015), control electrical properties of heating element base on weight percent of CNT content and amount and degree of dispersion of CNTs (para. 0017), installing electrical contacts (311, 312, 411, 412, 421, 422) to heating element (para. 0008), an external power supply (44), contacts are metal material (para. 0029) in the form of a film, a particle deposition, a wire, a sheet or a mesh (Figures 3 and 4), a heating element prepared by the process and an article including heating element (abstract, para. 0021-0029; 0019).  Liu et al does not disclose a substrate, controlling the electrical properties based on a thickness of joule heating element, encapsulating the CNT in a film selected from adhesive film, shaping dispersed CNT polymer by molding, controlling the electrical conductivity of the joule heating element based on a thickness or an amount of dispersed CNT polymer, controlling electrical properties based on amount and degree of dispersion of CNTs within heating element, removing solvent after shaping to solidify by applying external heat and contacts are a carbon material.  Rousseau et al discloses substrate (12, 12’), controlling the electrical properties based on a thickness of joule heating element (para. 0020), encapsulating the CNT in a film selected from adhesive film (para. 0019), shaping dispersed CNT polymer by molding (para. 0018), controlling the electrical conductivity of the joule heating element based on a thickness or an amount of dispersed CNT polymer (para. 0020), controlling electrical properties based on amount and degree of dispersion of CNTs within heating element (para. 0014), removing solvent after shaping to solidify by applying external heat (para. 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a substrate, controlling the electrical properties based on a thickness of joule heating element, encapsulating the CNT in a film selected from adhesive film, shaping dispersed CNT polymer by molding, controlling the electrical conductivity of the joule heating element based on a thickness or an amount of dispersed CNT polymer, controlling electrical properties based on amount and degree of dispersion of CNTs within heating element, removing solvent after shaping to solidify by applying external heat of Rousseau et al in the heating element of Liu et al because, a substrate, controlling the electrical properties based on a thickness of joule heating element, encapsulating the CNT in a film selected from adhesive film, shaping dispersed CNT polymer by molding, controlling the electrical conductivity of the joule heating element based on a thickness or an amount of dispersed CNT polymer, controlling electrical properties based on amount and degree of dispersion of CNTs within heating element, removing solvent after shaping to solidify by applying external heat allows for a more uniform and effective heating.  While neither Liu et al nor Rousseau et al discloses a carbon material electrical contact.  Liu et al does disclose electrical contacts made of copper or aluminum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a carbon electrical contact as a matter of design choice and as an alternative material.
Claim(s) 2, 3, 5, 53 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Rousseau et al as applied to claim 1 above, and further in view of Loganathan et al (US2017/0291580).
Liu et al in view of Rousseau et al discloses all of the recited subject matter except layers and stacking of CNTs and functionalizing CNTs by exposing to a chemical.  Loganathan et al discloses layers and stacking of CNTs (para. 0035)and functionalizing CNTs by exposing to a chemical (para. 0033, 0035).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included layers and stacking of CNTs and functionalizing CNTs by exposing to a chemical as disclosed by Loganathan et al in the heating element of Liu et al in view of Rousseau et al because, layers and stacking of CNTs and functionalizing CNTs by exposing to a chemical allows for a more uniform heating.
Claim(s) 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Rousseau et al as applied to claims 36 and 39 above, and further in view of Leenders et al (US2018/0118875).
Liu et al in view of Rousseau et al discloses all of the recited subject matter except using a solder to enhance electrical connection wherein solder is tin based containing a transition metal.  Leenders et al discloses using a solder to enhance electrical connection wherein solder is tin based containing a transition metal (para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the solder of Leenders et al in the heating element of Liu et al in view of Rousseau et al because, a tin based solder is a fusible metal composition used to join components to one another and allow for a more secure connection.  While Liu et al in view of Rousseau et al and Leenders et al do not disclose a solder including chromium, nickel or gallium alloyed with indium, Leenders et al does disclose other possible metals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included chromium, nickel or gallium alloyed with indium as a matter of design choice and additional alternative.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-40, 42-53, 55-59, 62 and 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 59 is allowed.
Claims 12, 13, 15, 17, 18, 30-35, 42, 43, 48-52, and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/July 30, 2022							Primary Examiner, Art Unit 3761